FILED

UNITED sTATEs DISTRICT CoURT jUL 3 0 2013

FoR THE DIsrRiCr oF CoLUMBIA €lefk, 118 Dls!ricr & Bankrumcy

Courts for the Dlstrict of Columbia
Joshua Dean Deming, )
)
Plaintiff, )
)

v. ) Civil Action No. 18-1489 (UNA)
)
)
Department of Corrections et al., )
)
Defendants. )
MEl\/IORANDUM OPINION

This matter is before the Court on its initial review of plaintiff`s pro se complaint and
application for leave to proceed in forma pauperisl The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure

Pro se litigants must comply with the F ederal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) ofthe Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); see Ashcro_ft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies Brown v. Califano, 75
F.R.D. 497, 498 (D.D.C. 1977). “A confused and rambling narrative of charges and conclusions

. . . does not comply with the requirements of Rule 8.” Cheeks v. Forr Myer Constr. Corp., 71
F. Supp. 3d 163, 169 (D.D.C. 2014) (citation and internal quotation marks omitted).

Plaintiff resides in Vancouver, Washington. He purports to sue state and federal
defendants, but the cryptically worded complaint captioned “Tortured/Terrorist” fails to provide
any notice of a claim and the basis of jurisdiction A separate order of dismissal accompanies
this Memorandum Opinion.

rla/195

Date: July 47 ,ZOlS United gates DistrictJudge